Plaintiffs intestate and the defendant were partners in a plumbing and steam fitting business up to the time of the said intestate’s death. This action was brought to' compel defendant, as the surviving partner, to render an accounting and for other relief. Defendant appeals from an order denying his motion for judgment on the pleadings on the grounds that the amended complaint fails to set forth facts sufficient to constitute a cause of action and that the action was brought prematurely. Order affirmed, with $10 costs and disbursements. No opinion. Carswell, Acting P. J., Wenzel, MacCrate, Schmidt and Beldock, JJ., concur.